DETAILED ACTION
1.	The communication is in response to the application received 03/09/2021, wherein claims 1-28 are pending and are examined as follows.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The information disclosure statements (IDS) were submitted on 10/12/2021, 11/03/2021, and 01/26/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
4.	Claim 13 is objected to because of the following informalities:  the flag value in the limitation “wherein the candidates for the second reference picture list structure are present in the SPS of the video bitstream when the flag has the first value.” (emphasis added) appears as though it should be the “second” value as found in claim 5. Please check and update accordingly. Appropriate correction is required.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 3, 6, 7, 9, 16, 17, 21, 23, and 27  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7, 9, 11, 18, 19, 23, 25, and  of co-pending Application No. 17/196,205 (reference application), hereinafter referred to as 205. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of 205 anticipate the claims of the instant application with each disclosing a signaling means for reference picture list structures. The main difference with 205 is that the signaling means pertains to signaling an index of a reference picture list structure, whereas in the instant application, the signaling means relates to signaling a candidate of a reference picture list structure. It is the Examiner’s understanding that the index of the reference picture list structure points to the candidate(s) of the reference picture list structure. In other words, by determining that an index to a second reference picture list structure is not present in a slice header of a CVS, a person skilled in the art would recognize that a candidate to the second reference picture list structure, pointed to/specified by the index, would also not be present in the slice header of the CVS. Accordingly, this is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-28 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (US 2017/0318309 A1), in view of Hannuksela et al.  (US 2013/0114742 A1), hereinafter referred to as Sullivan and Hannuksela, respectively.
Regarding claim 1, Sullivan discloses “A method of decoding a coded video bitstream implemented by a video decoder, comprising: parsing, from the coded video bitstream, a flag; parsing, from the coded video bitstream [Fig. 11 – parsing a flag from a coded video bitstream, where a video decoder (Fig. 4) can perform the technique. Also refer to abstract and ¶0010 for support], candidates for a first reference picture list structure [Candidates for a 1st RPL structure is construed as listed reference pictures in an unmodified RPL (Sullivan - Abstract) which in turn can be parsed, as is more clearly shown in Hannuksela below (¶0099). Hannuksela similarly describes (e.g. ¶0094) an initial RPL, i.e. a 1st RPL structure]; determining that candidates for a second reference picture list structure are not present in the coded video bitstream [The 2nd reference picture list structure is construed as the modified RPL and when not present in the coded video bitstream, this is taken to mean it is not explicitly signaled. As such, Sullivan discloses not signaling ref_pic_lists_modification structure where the values of list entries are inferred ¶0101.] and inferring that the candidates for the second reference picture list structure are the same as the candidates for the first reference picture list structure when the flag has a first value; [The foregoing is understood in relation to for e.g. ¶00178 of the filed specification, where syntax elements between both RPL structures are equal. Sullivan however does not explicitly disclose this feature. See Hannuksela below for corresponding support] determining that the candidates for the second reference picture list structure are present in the coded video bitstream when the flag has a second value; [The foregoing is construed as meaning a conditional flag having a given value determines whether the RPL structure is signaled explicitly or is inferred. In this case, the RPL structure is signaled explicitly as found in Sullivan. See for e.g. abstract, ¶0010, and 0101] generating a reference picture list using at least one of the candidates for the first reference picture list structure or the candidates for the second reference picture list structure from the coded video bitstream [Sullivan does not explicitly recite this. See Hannuksela below for support]; and performing inter-prediction based on the reference picture list to generate a reconstructed block. [See ¶0056 of Sullivan where inter-prediction can be performed via RPL to reconstruct block. Also see the reference picture handling in a decoder as per Fig. 5 of Hannuksela]  Although Sullivan discloses the foregoing elements, [In ¶0334 of Hannuksela, list 0 and list 1 are considered to be of the same type with the same numbering space. In other words, these are construed as having the same structure, when same_ref_pic_list_idx_flag (¶0336) has a given value. Hence, Hannuksela suggests inheritance of RPL structure between list 0 and list 1 (see e.g. ¶0144 and 0148). Note, Hannuksela also describes a ref_pic_list_copy_flag (e.g. ¶0235) which allows for copying the reference pictures of one list to the other list] Hannuksela is also found to disclose “parsing, from the coded video bitstream candidates for a first reference picture list structure [See Hannuksela (¶0099) regarding parsing the reference picture lists syntax structure when decoding commences. Similar to Sullivan, Hannuksela describes (e.g. ¶0094) an initial RPL, i.e. a 1st RPL structure]. Further, Hannuksela also discloses “generating a reference picture list using at least one of the candidates for the first reference picture list structure or the candidates for the second reference picture list structure from the coded video bitstream” [Hannuksela discloses identifying a RPL(s) via a reference list index or an identifier (e.g. ¶0334) which can be explicitly provided in the syntax] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coding techniques of Sullivan for signaling reference picture list modification information, to add the teachings of Hannuksela as above that provide a means for inheriting the syntax structure between reference picture lists (¶0144); hence, the process for handling reference pictures can be improved without undermining coding efficiency (¶0002).
Regarding claim 2, Sullivan and Hannuksela teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Sullivan however does not disclose “wherein the flag is designated rpllcopyfrom_ rp10_flag.” Hannuksela on the other hand from the same or similar field of endeavor is brought in to teach the foregoing features. [Although not exactly as claimed, Hannuksela analogously describes a ref_pic_list_copy_flag (e.g. ¶0235) which allows for copying the reference pictures of one list to the other list]  The motivation for combining Sullivan and Hannuksela has been discussed in connection with claim 1, above. 
Regarding claim 3, Sullivan and Hannuksela teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Although Sullivan does not teach claim 3, Hannuksela from the same or similar field of endeavor is brought in to teach “wherein the flag is included in a sequence parameter set (SPS) of the coded video bitstream.” [¶0143 of Hannuksela shows that RPL syntax structure may be included in other types of parameter sets including SPS]  
Regarding claim 4, claim 4 is rejected under the same art and evidentiary limitations as determined for the method of claim 1. As to the RPL structure not being present in a SPS of the video coded bitstream when the flag has the first value, Hannuksela as per claim 3 above shows the RPL syntax structure may be included in a SPS. Regarding the flag having a first value, the conditional flags of Sullivan and Hannuksela as per claim 1 will take on a given value (e.g. 0 or 1). Accordingly, whether the flag has a first or a second value is immaterial, so long as the candidates for the second reference picture list structure are not present in the parameter set.  The 2nd reference picture list structure is construed as a modified RPL and when not present in the coded video bitstream, this is taken to mean it is not explicitly signaled. As such, Sullivan discloses not signaling ref_pic_lists_modification structure where the values of list entries are 
Regarding claim 5, claim 5 is rejected under the same art and evidentiary limitations as determined for the method of claim 4 as illustrated above, where Sullivan’s conditional flag can take on another value (e.g. 0 or 1). The limitation “wherein the candidates for the second reference picture list structure are present in the SPS of the video coded bitstream when the flag has the second value” is construed as meaning a conditional flag having a given value determines whether the RPL structure is signaled explicitly or is inferred. In this case, the RPL structure is signaled explicitly as found in Sullivan. See for e.g. abstract, ¶0010, and 0101
Regarding claim 6, Sullivan and Hannuksela teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Sullivan further discloses “wherein the first value of the flag is one (1).” [The “ref_pic_list_modification_flag” for list 0 and list 1 is either true (i.e. 1) or false (i.e. 0). See ¶0098] 
Regarding claim 7, Sullivan and Hannuksela teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Sullivan further discloses “wherein the second value of the flag is zero (0).”  [The “ref_pic_list_modification_flag” for list 0 and list 1 is either true (i.e. 1) or false (i.e. 0). See ¶0098] 
Regarding claim 8, Sullivan and Hannuksela teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Hannuksela further discloses “wherein the flag is disposed in the coded video bitstream before any predefined reference picture list structure.”  [Fig. 7a for example shows the “ref_pic_list_modification_flag” (list 0 and list 1) coming before the list_entry (list 0 ad list 1, respectively)]
Regarding Claim 9, Claim 9 is rejected under the same art and evidentiary limitations as determined for the method of Claim 1, since encoding and decoding a video bitstream employ inverse operations as illustrated for example in Figs. 5-6 of Sullivan and ¶0067 of Hannuksela.
Regarding Claim 10, Claim 10 is rejected under the same art and evidentiary limitations as determined for the method of Claim 2.
Regarding Claim 11, Claim 11 is rejected under the same art and evidentiary limitations as determined for the method of Claim 3.
Regarding Claim 12, Claim 12 is rejected under the same art and evidentiary limitations as determined for the method of Claim 4.
Regarding Claim 13, Claim 13 is rejected under the same art and evidentiary limitations as determined for the method of Claim 5.
Regarding Claim 14, Claim 14 is rejected under the same art and evidentiary limitations as determined for the method of Claims 6 and 7.  As to “the candidates for the first reference picture list structure are encoded in a sequence parameter set (SPS) of the video bitstream.” Sullivan does not explicitly teach this feature, however, Hannuksela from the same or similar field of endeavor does disclose this. [See for e.g. ¶0143 where the ref_pic_lists( ) syntax structure may be included in the SPS].   The motivation for combining Sullivan and Hannuksela has been discussed in connection with claim 1, above. 
Regarding Claim 15, Claim 15 is rejected under the same art and evidentiary limitations as determined for the method of Claim 8.
Regarding Claim 16, Claim 16 is rejected under the same art and evidentiary limitations as determined for the method of Claim 1. As to the claimed hardware and software for 
Regarding claim 17, Sullivan and Hannuksela teach all the limitations of claim 16, and are analyzed as previously discussed with respect to that claim. Sullivan further discloses,  “further comprising a display configured to display an image generated using the reconstructed block.”. [Reference output destination 490 (e.g. display) in a decoder system. Also see Hannuksela’s electronic device 50 where video images can be encoded/decoded. Moreover, said device has a display 32 (¶0105-0106)]  
Regarding Claim 18, Claim 18 is rejected under the same art and evidentiary limitations as determined for the method of Claim 2.
Regarding Claim 19, Claim 19 is rejected under the same art and evidentiary limitations as determined for the method of Claim 3.
Regarding Claim 20, Claim 20 is rejected under the same art and evidentiary limitations as determined for the method of Claims 4 and 5.
Regarding Claim 21, Claim 21 is rejected under the same art and evidentiary limitations as determined for the method of Claims 6 and 7.
Regarding Claim 22, Claim 22 is rejected under the same art and evidentiary limitations as determined for the method of Claim 8.
Regarding Claim 23, Claim 23 is rejected under the same art and evidentiary limitations as determined for the method of Claim 1, since encoding and decoding a video bitstream employ inverse operations as illustrated for example in Figs. 5-6 of Sullivan and ¶0067 of Hannuksela. As to the claimed hardware for implementing the functions described therein, see for e.g. Fig. 1 
Regarding Claim 24, Claim 24 is rejected under the same art and evidentiary limitations as determined for the method of Claim 2.
Regarding Claim 25, Claim 25 is rejected under the same art and evidentiary limitations as determined for the method of Claim 3.
Regarding Claim 26, Claim 26 is rejected under the same art and evidentiary limitations as determined for the method of Claims 4 and 5.
Regarding Claim 27, Claim 27 is rejected under the same art and evidentiary limitations as determined for the method of Claims 6 and 7.
Regarding Claim 28, Claim 28 is rejected under the same art and evidentiary limitations as determined for the method of Claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615. The examiner can normally be reached Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486